Per Curiam.
The only direct defence that can be made to an action on a bail bond, is performance of the condition, which may, however, be enlarged pursuant to the statute 4 Anne, c. 16, which empowers the court to give relief by a rule “ in the nature of a defeasance.” For any thing beyond relief is obtained but by an application to the discretion of the court to stay proceedings in the bail bond suit, on restoring to the plaintiff the advantages he lost by Want of an appearance at the proper day. Such an application was, in fact, made and rejected, because the plaintiff had lost a termj and the matter'which was the groundwork of it, is now. pressed on us as competent evidence, under the incomprehensible plea of payment with leave to give the special matter in evidence. It is scarcely necessary to say that neither the plea, nor the evidence to sustain it, was available.
Judgment affirmed.